Citation Nr: 1449259	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-21 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability (claimed as a left leg condition).

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left ankle disability.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to a compensable disability rating for service-connected status post fractured left index finger.

7.  Entitlement to a compensable disability rating for service-connected status post right ankle strain.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The issue of entitlement to service connection for a left leg condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 1996 rating decision denied service connection for a left knee disability; the Veteran did not appeal that decision, and it became final.


2.  Evidence added to the record since the August 1996 rating decision is not cumulative and redundant of other evidence previously of record and raises a reasonable possibility of substantiating the claim.

3.  A January 2003 rating decision denied service connection for a left ankle disability; the Veteran did not appeal that decision, and it became final.
 
4.  Evidence added to the record since the January 2003 rating decision does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a left ankle disability.

5.  The Veteran is not currently diagnosed with hearing loss.

6.  The Veteran denied experiencing symptoms of tinnitus.

7.  The Veteran's sleep apnea is not shown to be causally or etiologically related to any disease, injury, or incident in service.

8.  The Veteran's service-connected left index finger disability is not manifested by any limitation of movement or ankylosis.

9.  The Veteran's service-connected left ankle disability is not manifested by any limitation of movement.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a left ankle disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

4.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

5.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

6.  The criteria for a compensable rating for a left index finger disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5225 (2014).

7.  The criteria for a compensable rating for right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5262, 5270-5274 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Specific notice is required in claims to reopen.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice was provided in March 2008 and September 2010 letters to the Veteran.  

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records, and lay statements from the Veteran are in the claims file and were reviewed in connection with his claims.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his claims.  

The Veteran was afforded VA medical examinations in June 2014 for his hearing loss and tinnitus claims, as well as for his two increased rating claims.  The Board finds that these VA examinations are adequate.  Each of the examination reports considered the Veteran's medical history, including his lay statements; described the Veteran's disabilities in sufficient detail; and fully described the functional effects caused by the Veteran's various conditions.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The Veteran was also afforded a VA examination in June 2014 for his claimed left ankle disability; however, because the claim is not reopened, consideration of the adequacy of the examination is not necessary.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Veteran has not been afforded a VA examination for his claim seeking service connection for sleep apnea; however, based on the evidence in this case, the Board finds that an examination is not necessary.  As is discussed in greater detail below, there has been no demonstration of any event, injury or disease in service as to which the claimed disability may be linked, so as to warrant a VA examination with clinical opinion as to a possible relationship between any current disorder and military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the available service records are negative for any pertinent complaint or finding in service or for many years thereafter.  As the record does not establish the occurrence of an event, injury or disease in service to which any current condition may be related, a VA examination for this issue is not warranted.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  New and Material Evidence

The Veteran seeks to reopen previously denied claims seeking service connection for left knee and left ankle conditions.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when  considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. 

VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Left knee

The Veteran's original claim seeking service connection for a left knee disability was denied in an August 1996 rating decision because the evidence of record showed no evidence of a chronic disability.  The Veteran did not appeal the August 1996 rating decision and it became final.  

Evidence of record at that time of the last final August 1996 rating decision included the Veteran's service treatment records showing complaints of left knee pain.

In January 2008, the Veteran filed his current claim to reopen the claims seeking service connection for a left leg condition, to include as secondary to his service-connected right ankle disability.  Evidence received since the last final August 1996 rating decision includes a June 2014 VA examination report which reflects that the Veteran is currently diagnosed with degenerative joint disease of the left knee, as well as the Veteran's assertion that his left knee disability is secondary to his service-connected right ankle disability.
 
This evidence was not of record at the time of the prior final rating decision, and therefore, the June 2014 VA examination is new.  As the Veteran has now been diagnosed with a left knee disability that he contends is secondary to his service-connected right ankle disability, the newly submitted evidence raises a reasonable possibility of substantiating the Veteran's claim and is therefore material.  As such, the Board finds that the newly submitted evidence satisfies the low threshold requirement for new and material evidence.  Shade, supra.  

Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for a left knee disability (now claimed as a left leg condition) has been received, and the claim is reopened.

Left ankle

The Veteran's original claim seeking service connection for a left ankle disability was denied in August 1996 because there was no evidence of a chronic disability.  The claim was most recently denied in a  January 2003 rating decision because the evidence of record did not show that the Veteran's left ankle disability either occurred in or was caused by service.  The Veteran did not appeal the January 2003 rating decision and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Evidence of record at the time of the last final decisions includes the Veteran's service treatment records and post-service medical records.  

In January 2008, the Veteran filed his current petition to reopen his service connection claim for his left ankle disability.  In support of his petition to reopen, the Veteran submitted post-service treatment records that include the report of a June 2014 VA examination.  These records were not of record at the time of the prior final rating decision are new.  However, these records do not show that the Veteran has a left ankle disability that can be related to active duty service.  The records do not related to an unestablished fact and thus, these medical records are not material.  Additional evidence, which consists merely of records of post-service treatment that do not indicate in any way that a condition is service-connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).

As for the Veteran's assertions that his left ankle disability is related to service, the Board finds they are not "new" as they are cumulative and redundant of his prior assertions.  Further, the Veteran is competent to report his symptoms, such as left ankle pain, but he is not competent to state that his current left ankle disability is related to service.  The disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  The presumption of credibility does not apply where a fact asserted is beyond a person's competency.  Jones v. Brown, 12 Vet. App. 383 (1999).  Thus, the Veteran's statements do not constitute new and material evidence.

Accordingly, the Board finds that new and material evidence has not been received to reopen his service connection claim for a left ankle disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Service Connection

The Veteran seeks service connection for hearing loss, tinnitus and sleep apnea.  However, for the reasons detailed below, service connection is not warranted for any of these conditions.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the disease identity is established, an evidentiary showing of continuity of symptomatology is required only where the condition noted in service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, chronic diseases such as sensorineural hearing loss may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Hearing loss and tinnitus

Impaired hearing is considered a disability for VA purposes when: the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran's service treatment records are silent for symptoms, diagnoses or treatment for hearing loss or tinnitus.  The Veteran's post-service medical records similarly do not show that he receives any ongoing treatment for either condition.  

In June 2014, the Veteran underwent a VA audio examination.  The examiner found that the Veteran had normal hearing in both his right and left ears.  Further, the examiner stated that the Veteran reported no clinically significant symptoms suggestive of tinnitus.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328   (1997).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such in-service events have resulted in a current disability.  See 38 U.S.C.A. § 1110, 1131.  Thus, without "competent evidence of current disability," there can be no award of service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Based on a careful review of the evidence, the Board finds that service connection for hearing loss and tinnitus is not warranted as the evidence in the record weighs against a finding that the Veteran is currently diagnosed with either hearing loss or tinnitus.

As there is no current diagnosis of hearing loss or tinnitus, service connection is not warranted.  As the preponderance of the evidence is against these two claims, the benefit-of-the-doubt rule does not apply and the claims must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Sleep apnea

The Veteran's service treatment records are silent for symptoms, diagnoses or treatment for sleep apnea.  There is similarly no medical evidence of record suggesting that the Veteran was first diagnosed with sleep apnea within one year of his separation from service.  The Veteran's post-service medical records include a September 2002 polysomnograph which reflect that he is currently diagnosed with sleep apnea, yet the records do not demonstrate that any medical professional has ever indicated that his diagnosed condition may have been related to active duty service.  

The Veteran himself has offered no statements in support of his claim suggesting a continuity of symptomatology for sleep apnea since service.  The Veteran has not explained why he believes his sleep apnea is related to active duty service.

The Veteran's bare assertions with respect to this service connection claim is not supported by the medical evidence on record.  Further, as a layperson, without any medical training or expertise, the Veteran has not shown himself to possess the qualifications to render an etiological opinion as to his sleep apnea.  The disability at issue in this case could have multiple possible causes, and thus falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Instead, the Veteran is only competent to comment on observable symptoms (e.g., shortness of breath) he may have experienced during and since service, but not the etiology of his symptoms in terms of whether they are related to active duty service.  

In sum, the evidence of record shows that onset of the Veteran's sleep apnea occurred more than one year after separation from active duty and has not been shown to be etiologically related to his active service.  As the preponderance of the evidence weighs against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the service connection claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

IV.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10, see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, the Board will assign staged ratings for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. §§ 4.40, 4.45.  

Left index finger

The Veteran contends that his service-connected left index finger disability is worse than presently evaluated.  The Veteran's left index finger disability is currently rated 0 percent under DC 5225, which provides for a 10 percent evaluation for ankylosis of the index finger of either hand, at either a favorable or unfavorable angle.  38 C.F.R. § 4.71a, DC 5225.  In every instance where the rating schedule does not provide a 0 percent evaluation for a diagnostic code, a 0 percent rating shall be assigned when the criteria for a compensable rating are not met.  38 C.F.R. § 4.31.

Limitation of motion of the index finger is rated under DC 5229, which provides that for limitation of motion of the index or long finger, when there is a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or if extension is limited by more than 30 degrees, a 10 percent rating is warranted.  A gap of less than one inch or limitation of extension to less than 30 degrees is rated 0 percent disabling.  38 C.F.R. § 4.71a, DC 5229.  Under DC 5225, either unfavorable or favorable ankylosis of the index finger is rated as 10 percent disabling.

In June 2014, the Veteran underwent a VA examination for his service-connected left index finger.  He was diagnosed with a left index PIP joint crush injury.  The examiner noted that upon examination, there was no instability, no pain with motion and no tenderness.  There was also no loss of motion, and the Veteran stated he has not seen a physician for his left hand problem since his last VA examination in 2002.  He complained of occasional swelling and possible arthritis of the left finger.  There were no flare-ups reported, and there was no increased pain, no weakness, no fatigability, and no incoordination with repetitive testing found upon examination.  The examiner stated it was highly unlikely that the Veteran's symptoms would significantly limit functional ability when used repetitively over a period of time.  

Upon examination, there was no limitation of motion or evidence of painful motion for any fingers or thumbs.  Repetitive testing also did not reveal any additional loss of motion or functional impairment.  The Veteran's hand grip strength was rated at 5/5, and the examiner stated that the Veteran did not have ankylosis of the thumb or fingers.  The examiner stated that there although there was an abnormality of the Veteran's left index DIP joint, this was related to his injury as a child.  He had normal flexion of the PIP joint of the index and no problems reaching the remaining fingertips to the distal palmar crease.  There was no loss of extension.  There was a slight enlargement of the joint compared to the opposite hand, but there was no tenderness or instability.

Here, the evidence does not show limitation of motion of the left index finger so as to warrant a 10 percent rating.  Additionally, the left index finger is not ankylosed, so as to warrant a 10 percent rating under Code 5225.

The Board has considered whether this matter requires referral for consideration of an extraschedular rating.  The discussion above reflects that the symptoms of the Veteran's left index finger disability (mainly pain) are contemplated by the applicable rating criteria.  The record does not show any symptoms and impairment associated with left index finger disability not encompassed by the schedular criteria.  Consequently, referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

Accordingly, the Board finds that a compensable rating for a left index finger disability is not warranted.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; as the preponderance of the evidence is against the Veteran's claim, the reasonable doubt provisions do not apply.  See 38 U.S.C.A. § 5107.

Right ankle strain

The Veteran seeks an increased rating for his service-connected right ankle strain, which is currently assigned a noncompensable disability rating under DC 5010-5271. 

DC 5010 provides that traumatic arthritis, substantiated by x-ray findings, will be rated as degenerative arthritis under DC 5003.  DC 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  DC 5271 provides ratings based on limitation of motion of the ankle.  A 10 percent rating is warranted for moderate limitation of motion.  A 20 percent rating is warranted for marked limitation of motion.  The words "moderate" and "marked" are not defined in the Rating Schedule; however, the Rating Schedule provides some guidance by defining full range of motion of the ankle as zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.  DC 5270 provides ratings based on ankylosis of the ankle.  A 20 percent rating is warranted for ankylosis of the ankle in plantar flexion less than 30 degrees.  A 30 percent rating is warranted for ankylosis of the ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  A maximum 40 percent rating is warranted for ankylosis of the ankle in plantar flexion at more than 10 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.

DC 5272 assigns a 10 percent evaluation for ankylosis of the subastragalar or tarsal joint in good weight-bearing position, and assigns a 20 percent evaluation for ankylosis of the subastragalar or tarsal joint in poor weight-bearing position.  DC 5273 assigns a 10 percent evaluation for malunion of the os calcis or astragalus with moderate deformity, and assigns a 20 percent evaluation with marked deformity.  A 20 percent rating is the maximum rating under this code.  DC 5274 assigns a 20 percent evaluation for astragalectomy.  A 20 percent rating is the maximum rating under this code.  DC 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling. 38 C.F.R. § 4.71a, DC 5262.

The Veteran generally asserts that he is entitled to higher evaluations for his service-connected right ankle disability.  The Veteran's increased rating application was received on January 22, 2008.  Thus, the appeal period begins January 22, 2007.  

The Veteran underwent a VA examination in June 2014, where he was diagnosed with a right ankle sprain that was healed without residual.  The Veteran complained of occasional swelling in both ankles which he related to "possible arthritis."  The Veteran stated he had not seen a physician for an evaluation of his right ankle since undergoing a VA examination in 2002.  The Veteran did not report experiencing any flare-ups of his condition.  Right ankle plantar flexion was to 45 degrees with no objective evidence of painful motion.  Right ankle dorisflexion was to 20 degrees with no objective evidence of painful motion.  The Veteran's range of motion was not additionally limited after repetitive testing.  There was no functional loss or impairment, no localized tenderness or pain on palpation.  Right ankle strength was rated at 5/5 for both plantar flexion and dorsiflexion.  The examiner stated that there was no evidence of joint ankylosis, no malunion of the calcaneus or talus, and the Veteran has not had a talectomy.  There were no other pertinent physical findings with respect to the Veteran's right ankle.

Based on the foregoing, the Board finds that a compensable rating for the Veteran's right ankle disability is not warranted.  The criteria for even the lowest compensable rating of 10 percent have not been met.  There is no indication of even moderate limitation of motion in the Veteran's right ankle.  Repetition did not result in any decrease in this range, and no objective evidence of pain on motion was found. There is no ankylosis of the Veteran's right ankle, subastragalar joint, or tarsal joint or malunion of the right os calcis or astragalus.

The Board has also considered the Veteran's lay statements that his right ankle disability is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's right ankle disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology. 

The Board has also considered whether referral for extraschedular consideration is indicated.  The discussion above reflects that the symptoms of the Veteran's ankle disability (mainly pain and limitation of motion) are contemplated by the applicable rating criteria.  The effects of pain and functional impairment, including limitation of motion of the ankle, have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Thun, 22 Vet. App. at 111.

In sum, the Board finds that a compensable rating for the Veteran's service-connected right ankle disability is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating.  38 U.S.C.A. § 5107.

TDIU

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  The Veteran has not made any assertions of unemployability and there are none raised by the record during the appeal period.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). Therefore, further consideration of TDIU is not warranted.

ORDER

New and material evidence having been submitted, the claim of service connection for a left knee disability is reopened.  To this extent only, the appeal is granted.

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to a compensable disability rating for service-connected status post fractured left index finger is denied.

Entitlement to a compensable disability rating for service-connected status post right ankle strain is denied.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim of service connection for a left leg condition.  

The Veteran was afforded a VA examination in June 2014 to determine whether his degenerative joint disease of the left knee was secondary to his service-connected right ankle disability.  The VA examiner stated that the degenerative changes of the left knee were "not caused by or a result of" the Veteran's right ankle disability, but did not specifically answer the question of whether the Veteran's left knee disability was aggravated by his service-connected right ankle disability.  38 C.F.R. § 3.310(b).  Accordingly, a remand for an addendum opinion is necessary to address the aggravation prong of the Veteran's secondary service connection claim.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file.

2.  Then return the Veteran's claims file to the VA examiner who evaluated the Veteran for his left leg claim in June 2014 or another qualified VA examiner for a more detailed and responsive opinion regarding the relationship between the Veteran's degenerative joint disease of the left knee and his service-connected right ankle disability.  Another examination of the Veteran need not be conducted unless the examiner determines that one is necessary.  The claims folder is to be furnished to the examiner for review in its entirety.  Following a review of the relevant evidence, the examiner must address the following questions:
 
(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's degenerative joint disease of the left knee was caused by his service-connected right ankle disability?

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's degenerative joint disease of the left knee was aggravated by his service-connected right ankle disability?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of the disability (i.e., a baseline) before the onset of the aggravation. 

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Then, readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and be afforded an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals 
Department of Veterans Affairs


